DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-24, 39, and 40, in the reply filed on January 27, 2021, is acknowledged.  Claims 35-38 are hereby withdrawn as non-elected. 


Claim Interpretation
The claim terms “irregularly shaped” and “regularly shaped” are interpreted according to common dictionary definitions of irregular and regular.  Thus, “irregularly shaped” is limited to unbalanced shapes and “regularly shaped” is limited to symmetrical shapes.  
The claim term “fibrous extensions” is limited to extensions of the irregularly shaped grains that approach a fibrous nature (i.e., having a significantly greater length than width) and not actual fibers embedded in and extending from the irregularly shaped grains.  See Figure 3, reference number 302.  

Claim Objections
Claim 3 is objected to because of the following informalities:  the recitation of “wherien” instead of “wherein.”  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the recitation of “poly ethylene” instead of “polyethylene.”  Appropriate correction is required.
Additionally, claim 10 is objected to for the use of abbreviations instead of the full names.  Claims 17 and 18 are similarly objected to.  Appropriate correction is required.
Furthermore, claim 10 is objected to for the recitation “post-consumer yarn recovered synthetic sports fields” instead of “post-consumer yarn, recovered synthetic sports fields.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the 
Claim 6 recites the limitation “wherein the irregularly shaped grins have a longitudinally stretched out and curved volume expansion with ratios of length to diameter/cross-section within 1:2 to 1:50.”  The ratio range as written renders the diameter or cross-section of the grain 2-50 times greater than the length of the grain, which is actually in opposition to the grains having fibrous extensions.  Note a fiber, by definition, has a length at least 100 times its diameter or width.  (See entry for “fiber” in Complete Textile Glossary, by Celanese Acetate.)  Note the specification also states, “as the irregularly shaped grains become narrower with respect to their length the irregularly shaped grains may become more flexible” (page 7, lines 17-19), which suggests the diameter or cross-section of the grain is less than the length of said grain.  Thus, the subject matter of claim 6, wherein the grains having a diameter or cross-section 2-50 times greater than the length thereof, is not described in the specification in such a way as to enable a skilled artisan to make the claimed invention.  Claim 7 is similarly rejected.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7, 10, 11, 17, 18, 22, 39, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected for the recitation “the at least one type of non-elastomeric thermoplastic comprise artificial turf fibers.”  Said recitation is descriptive of the source of the non-elastomeric thermoplastic rather than a “type of non-elastomeric thermoplastic polymer (e.g., polyethylene) as claimed.  Note, artificial turf fibers are made from a variety of non-elastomeric thermoplastic polymers.  Hence, the scope of the claim is unclear.  Additionally, note the source of a polymer is not necessarily given patentable weight in a final product claim.  
Claim 6 is indefinite for the recitation “wherein the irregularly shaped grains have a longitudinally stretched out and curved volume expansion with ratios of length to diameter/cross-section within 1:2 to 1:50.”  First, the scope of the phrase “longitudinally stretched out and curved volume expansion” is unknown.  What exactly is meant by “volume expansion?”  What is meant by “stretched out and curved?”  Looking to the specification for clarification, there does not appear to be any elaboration on the phrase.  Second, the ratios as written render the diameter or cross-section of the grain 2-50 times greater than the length of the grain, which is actually in opposition to the grains having fibrous extensions.  Note a fiber, by definition, has a length at least 100 times its diameter or width.  (See entry for “fiber” in Complete Textile Glossary, by Celanese Acetate.)  Note the specification also states, “as the irregularly shaped grains become narrower with respect to their length the irregularly shaped grains may become more flexible” (page 7, lines 17-19), which suggests the diameter or cross-section of the grain is less than the length of said grain.  Thus, the scope of claim 6 is indefinite.  Claim 7 is similarly rejected.  
Claim 10 is indefinite for the recitations “waste plastic, fibrous waste plastic,…recovered waste plastic” since the differences in scope are unclear.  For example, does “waste plastic” exclude “fibrous waste plastic” and “recovered waster plastic” or are “fibrous waste plastic” and “recovered waste plastic” subsets included in of “waste plastic?”  If the latter is the case, then the 
Claim 10 is also indefinite for the recitation of “at least one thermoplastic polymer, a polyolefin,…poly ethylene, polypropylene, a polyethylene and polypropylene mixture, LLDPE, HDPE, LDPE, MDPE, PP, PE, a polyolefin, and combinations thereof.”  First, “a polyolefin” is recited twice.  Also, since PP and PE stand for polypropylene and polyethylene, respectively, both are also recited twice.  Second, the differences in scope are unclear.  Specifically, thermoplastic polymers inherently include polyolefins and polyolefins, by definition, inherently include polyethylene and polypropylene.  Additionally, polyethylene inherently encompasses LLDPE (linear low density polyethylene), HDPE (high density polyethylene), LDPE (low density polyethylene), and MDPE (medium density polyethylene).  Does applicant intend the recitation of “at least one thermoplastic polymer” to include or exclude the recited polyolefins or the recitations of “polyethylene” and “PE” to include or exclude the specific density polyethylenes?  Thus, the claim is indefinite in scope and/or redundant.  Claim 17 is similarly rejected.  
Additionally, claim 10 is indefinite since the recitations to “waste plastic,” “pre-consumer yarn,” “post-consumer yarn,” “recovered synthetic sports fields,” and “artificial turf fiber” are descriptive of the source of the non-elastomeric thermoplastic rather than a “type of non-elastomeric thermoplastic polymer (e.g., polyethylene).  Note, the source of a polymer is not necessarily given patentable weight in a final product claim.  Claim 11 is similarly rejected for the recitation “recycled packaging material.”  Claim 17 is similarly rejected.  
Claim 11 is indefinite for the recitation “recycled packaging material, poly ethylene food packaging, polyethylene food packaging, and combination thereof” since the differences in scope is unknown.  Does “recycled packaging material” include or exclude food packaging that is polyethylene?  Does the recitation to “polyethylene food packaging” exclude polyethylene food packing that has been recycled?  Claim 17 is similarly rejected. 
Claim 18 is indefinite for the recitation “an elastomeric compound, rubber, crumb rubber, EPDM, and combinations thereof.”  First, rubber, crumb rubber, and EPDM are all elastomeric compounds (i.e., a subset of elastomeric compounds).  Thus, it is unclear if “an elastomeric compound” is intended to include or exclude “rubber,” “crumb rubber,” and “EPDM.”  Second, crumb rubber and EPDM are both inherently rubbers.  So, the scope of the term “rubber” is unclear in whether it includes or excludes “crumb rubber” and “EPDM.”  Claim 22 is similarly rejected.  
Claim 39 provides for the use of an agglomerate as infill, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 
Claim 39 is also rejected under 35 U.S.C. 101  because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claim 40 is indefinite for the lack of antecedent basis for the recitation “The use of an agglomerate as infill for artificial turf of claim 38.”  Since said use if not recited until claim 39 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8-11, 13, 24, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0151158 issued to Mashburn et al.
Mashburn discloses a method for recycling synthetic turf comprising agglomerating a plurality of turf fragments and extruding the agglomerated material into infill for artificial turf (abstract).  The synthetic turf to be recycled may comprise polyethylene, polypropylene, nylon, and/or polyester (i.e., all non-elastic thermoplastic polymers) (sections [0020], [0023], [0024], [0042], and [0043] and Table 1).  The synthetic turf is removed from its installation and downsized into turf fragments that are then are agglomerated in an extruder or an agglomerator (sections [0027] - [0029]).  The agglomerated turf fragments may be cut into pellets or granules having any desired shape, such as spherical, cylindrical, or oval, or may be irregularly shaped 
Regarding claim 11, the recitation to “recycled packaging material” and “food packaging” are not necessarily given patentable weight since said recitations describe the source of non-elastomeric thermoplastic polymer, rather than the actual type of polymer.  In a final product claim as recited, said source is not necessarily given patentable weight unless it can be shown said source materially affects the resulting structure of the final produce.  As such, claim 11 is rejected along with parent claim 1 since Mashburn teaches the pellets may comprise polyethylene. 


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2010/0151158 issued to Mashburn et al.
Although Mashburn does not explicitly teach the limitation that the fibrous extensions interlock with the artificial grass fibers, other fibrous extensions, or a combination thereof, it is reasonable to presume that said limitation is inherent to the invention.  Support for said presumption is found in the use of similar materials (i.e., irregularly shaped grains having fibrous extensions employed as infill material between artificial grass fibers of an artificial turf) and in the similar production steps (i.e., forming the pellets with fibrous extensions and applying to an artificial turf as an infill material) used to produce the artificial turf.  The burden is upon applicant to prove otherwise.  In re Fitzgerald, 205 USPQ 495.  In the alternative, the claimed interlocking of fibrous extensions would obviously have been provided by the process disclosed by Mashburn.  Note In re Best, 195 USPQ 433, footnote 4 (CCPA 1977) as to the providing of this rejection under 35 USC 103 in addition to the rejection made above under 35 USC 102.  .  


Claim Rejections - 35 USC § 103
Claims 2-4 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0151158 issued to Mashburn et al.
Regarding claims 2 and 40, while each of the irregularly shaped infill pellets of Mashburn’s Figure 2 are shown to have a curved profile, the reference fails to explicitly teach at least 50% of said pellets have a curved profile.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide all of the irregularly shaped pellets with a curved profile as shown in Figure 2.  Note Mashburn teaches how to extrude and cut the pellets to achieve a desired shape (section [0038]), wherein presumably 100% of the pellets produced by one method have the same general shape.  Therefore, claims 2 and 40 are rejected as being obvious over the cited prior art.  
	Regarding claim 3, while Mashburn’s Figure 2 only shows two whole pellets, it appears both pellets have at least one fibrous extension.  Hence, while Mashburn fails to explicitly teach at least 40% of the pellets have fibrous extensions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide all the pellets with fibrous extensions as shown in Figure 2.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claim 3 is rejected as being obvious over the cited prior art.  
In re Aller, 105 USPQ 233.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claim 4 is rejected as being obvious over the cited prior art.  
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0151158 issued to Mashburn et al. in view of US 5,958,527 issued to Prevost.
Mashburn the infill of the artificial turf may include the pellets and another type of infill, such as sand, gravel, cork, polymer beads (i.e., regular shape), and rubber (e.g., crumb rubber or ethylene propylene diene monomer (EPDM)), wherein the different types of infill may be mixed together in a single layer, disposed individually in single layers, or a combination thereof (sections [0015], [0022], and [0052]).  The reference fails to explicitly teach the infill comprises a bottom layer of sand and a top layer of regularly shaped granules, preferably of a polyolefin polymer (e.g., polymer beads) or rubber (e.g., crumb rubber or EPDM).  However, it is well known in the art to employ three layers of infill, wherein a bottom layer comprises a hard material such as sand and a top layer comprises a resilient material such as rubber.  For example, Prevost teaches an artificial turf comprising a three course infill comprising a bottom layer of sand, a middle layer of sand and rubber, and a top layer of rubber (abstract and figures).   
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select provide layers of infill, as taught by Mashburn and 
Regarding claim 19, while the cited prior art fails to teach the top infill layer comprises at least 50% by weight of regularly shaped infill particles, said claim is rejected as being obvious over the cited prior art.  Specifically, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a majority of or all of the top infill as regularly shaped infill particles.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claim 19 is rejected as being obvious over the cited prior art.  
Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0151158 issued to Mashburn et al. in view of US 5,958,527 issued to Prevost, as applied to claims 1 and 15 above, and in further view of US 4,337,283 issued to Haas, Jr. and US 2011/0301302 issued to Bohn et al.

Regarding claim 21, while the cited prior art fails to teach the top infill layer comprises at least 40% by weight of elongated infill particles, said claim is rejected as being obvious over the cited prior art.  Specifically, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a majority of or all of the top infill as regularly shaped infill particles.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claim 21 is rejected as being obvious over the cited prior art.  

Drawings
31.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 110.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Conclusion
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        March 23, 2021